Citation Nr: 1012528	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-04 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an effective date earlier than 
October 21, 2006, for the grant of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1993 to August 
1993.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision 
that, in pertinent part, declined to reopen a claim for 
service connection for headaches on the basis that new and 
material evidence had not been received.  The Veteran timely 
appealed.

In June 2007, the Veteran testified during a hearing before 
RO personnel.  In October 2007, the Veteran testified during 
a hearing before the undersigned at the RO. 

In a September 2008 decision, the Board found new and 
material evidence to reopen the claim, and then denied 
service connection for headaches on the merits.

The Veteran appealed the September 2008 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2009 Joint Motion, the parties moved to 
vacate the portion of the Board decision that denied service 
connection for headaches and to remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

These matters also come to the Board on appeal from an 
October 2008 decision of the RO that granted service 
connection for PTSD evaluated as 30 percent disabling 
effective October 21, 2006.  The Veteran filed a notice of 
disagreement for a higher initial disability rating and for 
an earlier effective date.  Following issuance of a 
statement of the case, no substantive appeal was received; 
however, correspondence received by VA in October 2009 can 
be construed as a timely filed substantive appeal with 
regard to the claim for an earlier effective date for the 
grant of service connection for PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for headaches is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On July 12, 2004, VA received the Veteran's original 
claim for service connection for PTSD, and a preponderance 
of the evidence reflects that she had PTSD at this time.

2.  There was no pending claim prior to July 12, 2004, 
pursuant to which service connection for PTSD could have 
been awarded.


CONCLUSION OF LAW

The criteria for an effective date of July 12, 2004, for the 
grant of service connection for PTSD are met.  38 U.S.C.A. 
§§ 1110, 1131, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 
2008) (codified at 38 C.F.R. Part 3).

Through August 2004 and March 2006 letters, the RO notified 
the Veteran of elements of service connection and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the Veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or 
AMC has obtained copies of the service treatment records and 
outpatient treatment records.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Moreover, because the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD 
is a downstream issue, from that of service connection (for 
which a VCAA letter was duly sent), another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003). 

Given these facts, it appears that all available records 
have been obtained.  There is no further assistance that 
would be reasonably likely to assist the Veteran in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The Veteran contends, in essence, that she is entitled to an 
effective date earlier than October 21, 2006, for the grant 
of service connection for PTSD.

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r). 

Records show that the Veteran first filed a claim for 
service connection for PTSD on July 12, 2004.

In December 2004, a licensed social worker reported that the 
Veteran was first seen for individual therapy in April 2004.  
The Veteran reported experiencing depression and anxiety 
that was exhibited by appetite disturbance, sleep 
disturbance, anhedonia, suicidal ideation, hypervigilance, 
nightmares, flashbacks, hyper-startle response, and 
generalized anxiety.

During an October 21, 2006 VA examination, the Veteran 
reported that she had no problems with depression or other 
mental health issues prior to entering military service.  
She also reported the details of sexual harassment by a 
drill sergeant that first occurred during basic training in 
1993.  The examiner noted the Veteran's current symptoms, 
and the Veteran reported experiencing symptoms every week 
that interfered with her functioning.  The examiner found 
that the criteria for a diagnosis of PTSD were met, and 
opined that it was more likely than not that the Veteran's 
PTSD was related to sexual trauma while on active duty.

In a September 2008 decision, the Board granted service 
connection for PTSD.

In October 2008, the RO effectuated the Board's decision.  
In so doing, the RO awarded a compensable evaluation for 
PTSD of 30 percent, effective from October 21, 2006-based on 
the date first shown entitlement to benefit.

The Board notes that, prior to July 12, 2004-the date of 
receipt of the Veteran's original claim, the Veteran had not 
submitted any communication indicating an intent to apply 
for service connection for PTSD, which would constitute a 
pending claim.  38 C.F.R. § 3.155.   Hence, there was no 
pending claim prior to July 12, 2004, pursuant to which 
benefits could be granted.

Since the Veteran's original claim for service connection 
for PTSD was received in 2004, more than one year following 
separation from service, as a matter of law, the effective 
date can be no earlier than the date of receipt of the 
claim.  38 C.F.R. § 3.400(b). 

In this case, the Veteran contends that the grant of service 
connection for PTSD should be effective from 2004.  Here, a 
December 2004 statement from a licensed social worker 
reflects that the Veteran began individual therapy for 
depression and anxiety in April 2004.  It was reported that 
the Veteran described PTSD symptoms related to incidents in 
service.  A subsequent report from this social worker 
indicated treatment of the Veteran since April 2004 for 
PTSD.  

While it is not clear whether a social worker can diagnose 
psychiatric disability and the record was not entirely clear 
that PTSD arose from stressors in service that could be 
corroborated, subsequently dated clinical data confirmed the 
diagnosis of PTSD and a preponderance of the evidence 
reflects it was due to an inservice incident.  Resolving all 
doubt in the Veteran's favor, the Board finds that PTSD was 
present from the date of claim on July 12, 2004.  Hence, the 
Veteran is entitled to an effective date of July 12, 2004, 
for the grant of service connection for PTSD.

In reaching this decision, the Board has resolved any doubt 
in favor of the Veteran.


ORDER

An effective date of July 12, 2004, for the grant of service 
connection for PTSD is allowed, subject to the regulations 
governing the award of monetary benefits.


REMAND

The Veteran contends that her headaches had their onset in 
service.  She is competent to testify on factual matters of 
which she has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

Service treatment records show two complaints of extreme 
headaches-each for more than a day's duration-in May 1993.



The post-service treatment records show treatment for 
headache pain in 1999, 2000, and 2003.

In February 2005, the Veteran's treating physician, Salvador 
E. Murra, M.D., indicated that the Veteran currently was 
being treated for headaches, probably migraines, and that 
her symptoms began in March 1993 while in the military.      

During an October 2006 VA examination, the Veteran reported 
bi-frontal, throbbing headaches starting in 1993.  
Medications relieved the headaches in three-to-four hours; 
the headaches were not incapacitating, and occurred 
approximated four days a week.  The examiner diagnosed bi-
frontal throbbing headaches, as likely as not migraine 
headaches, atypical in their frequency; and opined that it 
was unlikely that they were related to stress or PTSD.

As indicated by the parties in the Joint Motion, the October 
2006 examiner had not reviewed the Veteran's claims file and 
had mistakenly indicated that there were no instances of 
treatment for headaches while the Veteran was on active 
duty. 

In October 2007, the Veteran testified that she started 
having headaches in service, and that she had sought 
treatment quite a few times and received medication.

While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 
8 Vet. App. 280, 284 (1995).  

Since then, in January 2010, a VA staff physician indicated 
that the Veteran suffered from migraine headaches related to 
her PTSD; and that the relationship was supported by VA 
assessments.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Under these circumstances, the Board finds that an 
examination is needed to obtain an informed medical opinion 
as to the likely etiology of the Veteran's current 
headaches, to include whether the initial onset occurred 
during active service or if the disease is otherwise related 
to her active service.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's current 
complaints of headaches and the likely 
etiology of the disease or injury. The 
claims file must be made available to 
the examiner for review.  The examiner 
is requested to determine:

For any disability exhibited by 
headaches, the examiner should indicate 
whether it is at least as likely as not 
(50 percent probability or more) that it 
had its clinical onset in service, or is 
otherwise related to active duty; and if 
not whether there is 50 percent 
probability or more that the Veteran's 
service-connected PTSD caused or 
permanently increased the severity of 
the disability.  If any disability 
exhibited by headaches was permanently 
increased in severity due to PTSD, it 
should be specified what portion of 
current disability exhibited by 
headaches is due to PTSD

The examiner should reconcile any 
opinion with the service treatment 
records reflecting complaints of 
headaches, and with the post-service 
treatment records in the claims file, 
including Dr. Murra's February 2005 
statement, the October 2006 VA 
examination report, and the January 2010 
VA staff physician's opinion.  The 
examiner should provide a rationale for 
the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


